DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claims 1 and 3 mention “equigranular” microstructure, which is described in the specification at various places (see [0008], [0010-0013], [0063], Fig. 2, etc.), and is contrasted to “fibrous” microstructure [0008].  “Equigranular” is given it’s plain meaning of “grains of about the same size”.  If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternative interpretation is supported in the original specification) in response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta (US 2014/0246127) hereinafter, Hatta’127.
Hatta’127 (at abstract, Table 1) teaches an aluminum alloy comprising (in wt%):

cl. 1
Hatta’127 broad
Hatta’127 ex. 17
Zn
>7.0-8.5
7.2-8.7
7.81
Mg
0.5<1.3
1.3-2.1
1.25
Cu
-0.1
0.01-0.10
0.03
Fe
-0.3
-0.3
0.11
Si
-0.3
-0.3
0.03
Mn
<0.05
<0.05
0.02
Cr
<0.05
<0.02
0.007
Zr
0.05-0.10
0.01-0.10
0.05
Ti
0.001-0.05
0.001-0.05
0.01
Al
balance, with inevitable impurities

balance aluminum

Table 1
wherein the example 17 anticipates the claimed alloying ranges, as well as Zn/Mg ratio (7.81/1.25=6.2, which falls within the claimed range). 
Further, Hatta’127 teaches said alloy is recrystallized and not fibrous (see [0024], Table 2); and wherein the microstructure shown in Fig. 1 of Hatta’127 meets the instant “equigranular” characteristic. 
Because Hatta’127 teaches an example within the claimed range, it is held that Hatta’127 anticipates the instant claims.
Concerning claim 3, Hatta’127 teaches a process of casting said Al-Zn-Mg alloy into an ingot [0016], homogenizing at 540-580C for 1-24 hrs [0017], which anticipates the claimed process steps and parameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al (US 2013/0213533).
Shikama at abstract [0015], etc. teaches an aluminum alloy comprising (in wt%):

cl. 1
Shikama
Zn
>7.0-8.5
3.0-8.0
Mg
0.5<1.3
0.4-2.0
Cu
-0.1
0.05-2.0
Fe
-0.3
-0.35
Si
-0.3
-0.3
Mn
<0.05
*
Cr
<0.05
*
Zr
0.05-0.10
*
Ti
0.001-0.05
0.005-0.2
Al
balance, with inevitable impurities



*=one or more of ≤0.10% total

Table 2
which substantially overlaps the claimed alloying ranges, as well as Zn/Mg ratio (for example, 7.1 /1.0=7.1, which falls within the claimed range). 

Because Shikama teaches overlapping ranges of Zn, Mg, Cu, Fe, Si, Mn, Cr, Zr, Ti, Zn/Mg ratio, as well as the claimed microstructure characteristics, it is held that Shikama has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al (US 2013/0213533), in view of either Xing (US 2015/0329949) or Hatta’127.
Shikama is discussed in paragraphs above. 
Concerning claim 3, Shikama teaches a process of subjecting said Al-Zn-Mg alloy to casting into a billet [0047], and further homogenizing at typically 470C for 6 hours [0047], examples, which is outside the claimed homogenization range of 540-580C for 1-24hrs. However, Xing (who is also drawn to Al-Zn-Mg wrought alloys) teaches homogenizing at temperatures 450-560C for 1-16 hrs [0025,0049] is sufficient to homogenize Al-Zn-Mg alloys prior to further working. Alternatively, Hatta’127 (who is also drawn to Al-Zn-Mg wrought alloys) teaches homogenizing at high temperatures 540-580 C for 1-24 hrs [0056-0058] is sufficient to homogenize Al-Zn-Mg alloys prior to further working, and wherein high 
Concerning claim 2, Shikama teaches at Fig. 1(a) an average grain size <<500 µm. Though Shikama does not teach the difference in the maximum and minimum grain diameters, because the prior art of Shikama together with Xing or Hatta’127 teaches a substantially identical process applied to a substantially overlapping Al-Zn-Mg alloy, then the same difference in grain size would be reasonably expected, as for the instant invention. It is held that Shikama together with Xing or Hatta’127 has created a prima facie case of obviousness of the presently claimed invention.

Response to Amendment/Arguments
In the response filed on 12/23/20 applicant amended claims 1 and 3, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.   The examiner agrees that the instant amended claims are not obvious in view of Xing.
Applicant’s argument that the instant invention is allowable over the prior art of Hatta’127 has not been found persuasive. Though the preferred ranges of Hatta do not overlap the claimed ranges, Hatta’127 teaches comparative example #17 which falls within the amended alloying ranges of independent claim 1. Further, Hatta’127 teaches the process of 
Patents are relevant as prior art for all they contain, and nonpreferred embodiments constitute prior art, MPEP 2123. "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.).

In the instant case, though the prior art of Hatta’127 teaches a non-preferred Al-Zn-Mg alloy embodiment within the claimed ranges, said reference still contains a positive teaching that said Al-Zn-Mg alloy is known, in the form of Hatta ‘127 example 17. Said non-preferred embodiment of Hatta’127 meets all of the claim requirements of claims 1 and 3. Further, as stated in the claim interpretation section above, “equigranular” does not limit said alloy’s grains to a particular aspect ratio, only that the “grains of about the same size”.
Additionally, the amended claims are newly rejected in view of Shikama et al, who teaches alloying ranges that overlap the ranges set forth in the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/12/2021